514 So.2d 436 (1987)
STATE of Florida, Appellant,
v.
Sheryl CHANEY a/K/a Kathy Bulmer, Appellee.
No. 4-86-3105.
District Court of Appeal of Florida, Fourth District.
November 4, 1987.
*437 Robert A. Butterworth, Jr., Atty. Gen., Tallahassee, and Lee Rosenthal, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellee.
WALDEN, Judge.
This is a timely appeal by the State of Florida of an order sentencing defendant below the recommended guidelines sentence.
In exchange for an open plea of guilty, appellee was sentenced to time served (64 days) for a grand theft charge and three years probation for a cocaine charge. The state was not a party to the plea agreement, and in fact objected to the open plea. Defendant's sentence departed downward from the recommended guidelines sentence of 3 1/2 to 4 1/2 years. The trial court gave no written reasons for departure. On appeal, this court relinquished jurisdiction and allowed the trial court thirty days to provide written reasons for departure. The trial court failed to furnish such written reasons and this court has been given no explanation for the trial court's failure to do so.
Clearly, written reasons must be given for a downward departure. State v. Jackson, 478 So.2d 1054 (Fla. 1985). Since we see no reason to re-relinquish this cause, we reverse the trial court's departure below the guidelines and remand with instructions to permit the defendant to withdraw her plea, if she is so advised, otherwise the defendant is to be resentenced within the guidelines. State v. Cooper, 510 So.2d 1252 (Fla. 4th DCA 1987).
REVERSED AND REMANDED.
DOWNEY and GLICKSTEIN, JJ., concur.